415 S.E.2d 554 (1992)
331 N.C. 280
Marvin E. COBB
v.
ROCKY MOUNT BOARD OF EDUCATION.
No. 269A91.
Supreme Court of North Carolina.
April 22, 1992.
Eastern Carolina Legal Services, Inc. by Wesley Abney, Wilson, for petitioner-appellee.
Poyner & Spruill by Ernie K. Murray and Steven A. Rowe, Rocky Mount, for respondent-appellant.
William W. Finlator, Jr., Associate Atty. Gen., Raleigh, amicus curiae.
PER CURIAM.
On the authority of Reed v. Abrahamson, 331 N.C. 249, 415 S.E.2d 549 (1992) *555 (filed simultaneously herewith), the decision of the Court of Appeals is affirmed.
AFFIRMED.
MEYER, J., did not participate in the consideration or decision of this case.